TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 9, 2019



                                       NO. 03-18-00538-CV


            Language People, Inc. and Deaf Nation Enterprises, Inc., Appellants

                                                  v.

                   Joel Barish, Jed Barish, and DeafNation, Inc., Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE;
          CONCURRING AND DISSENTING OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on May 17, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall

pay all costs relating to this appeal, both in this Court and in the court below.